DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on April 7th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on April 7th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 6-8, with respect to the rejections of claims under 35 U.S.C. § 102 (a) and/or 35 U.S.C. § 103 (a) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species, as set forth in the Office action mailed on June 11th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James H. Morris (Reg. No. 34,681) on May 31st, 2021. 
The application has been amended as follows: 
In the claim: 
1.    	(Currently Amended)  An optoelectronic device comprising an active area capable of supplying an electromagnetic radiation and sandwiched between first and second  of the surface, and comprising a diffraction grating in the second part of the surface capable of extracting the electromagnetic radiation from the second portion. 
wherein the thickness of the second portion is in the range from 0.05 pm to 0.2 pm, 
wherein the diffraction grating comprises raised portions corresponding to rings and recessed portions corresponding to grooves, said rings and grooves surrounding a center.


2. 	(Currently Amended)  The optoelectronic device of claim 1, wherein the diffraction grating is capable of extracting the electromagnetic radiation from the second portion along a direction inclined by more than 10° relative to the direction perpendicular to the first part of the surface.


4. 	(Currently Amended)  The optoelectronic device of claim 1, wherein a thickness of the first portion is greater than the thickness of the second portion.

5. 	(Currently Amended)  The optoelectronic device of claim 1, wherein a lateral dimension of the second portion is greater than a wavelength of said electromagnetic radiation.


6. (Canceled) 

1, wherein said rings are circular.

8. 	(Currently Amended)  The optoelectronic device of claim 1, wherein said rings are not circular.

9.	 (Currently Amended) The optoelectronic device of claim 1, wherein the rings have a shape of ellipses having a common focus and having a same major axis.

11.	(Currently Amended)  The optoelectronic device of claim 1, wherein thickness h of the second portion verifies the following relation (I):
[AltContent: textbox (___________________)]	            
                h<
                
                    
                        2
                        λ
                    
                    
                        3
                        
                            
                                
                                    n
                                
                                
                                    GaN
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    n
                                
                                
                                    superstrat
                                
                                
                                    2
                                
                            
                        
                    
                
            
        						(I)
where 
    PNG
    media_image1.png
    24
    30
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    24
    30
    media_image1.png
    Greyscale
 is the refractive index, at the wavelength of the electromagnetic radiation emitted by the active area, of the material forming the second portion and 
    PNG
    media_image2.png
    24
    60
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    24
    60
    media_image2.png
    Greyscale
 is the refractive index, at the wavelength of the electromagnetic radiation emitted by the active area, of the material in contact with the second portion by the second part of the surface.

10. 	(Currently Amended)  The optoelectronic device of claim 1, further comprising a layer of a material at least partly transparent to said electromagnetic radiation, covering at least the diffraction grating and having a refractive index at a wavelength of said electromagnetic radiation in the range from the refractive index of the third semiconductor layer at the wavelength of said

12.	(Currently Amended)  A method of manufacturing an optoelectronic device comprising an active area capable of supplying an electromagnetic radiation, sandwiched 
a)	forming, in the third semiconductor layer, a first portion at least partially covering the active area and delimiting a first part of the surface and being continued by a second portion delimiting a second part of the surface, the second portion forming a single-mode waveguide;
b)	forming a portion opaque to electromagnetic radiation, covering the first part of the surface; and
c)	forming a diffraction grating in the second part capable of extracting the electromagnetic radiation from the second portion
wherein a thickness of the second portion is in a range from 0.05 µm to 0.2 µm,
wherein the diffraction grating comprises raised portions corresponding to rings and recessed portions corresponding to grooves, said rings and grooves surrounding a center.

13.	(Currently Amended)  The method of claim 12, wherein step a) comprises forming a semiconductor stack and delimiting, in the semiconductor stack, the active area, the first portion, and the second portion by implantation of materials in the stack to locally degrade the stack.
15. 	(Currently Amended) An optoelectronic device comprising an active area capable of supplying an electromagnetic radiation and sandwiched between first and second semiconductor layers, the optoelectronic device comprising a third semiconductor layer, integrated to the first semiconductor layer or in contact with the first semiconductor layer, the third semiconductor layer delimiting a surface and comprising a first portion at least partially covering the active area and delimiting a first part of the surface and being continued by a second portion delimiting a second part of the surface, the second portion forming a single-mode waveguide, the optoelectronic device comprising an opaque portion which is reflective for electromagnetic radiation, covering the first part of the surface, and comprising a diffraction  of the surface capable of extracting the electromagnetic radiation from the second portion;
wherein the diffraction grating comprises rings; 
wherein the rings are not circular;
wherein the rings have a shape of ellipses having a common focus and having a same major axis.

Allowable Subject Matter
Claims 1-2, 4-5 and 7-15 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein a thickness of the second portion is in a range from 0.05 µm to 0.2 µm and wherein the diffraction grating comprises raised portions corresponding to rings and recessed portions corresponding to grooves, said rings and grooves surrounding a center as recited in claims 1 and 12; and wherein the rings are not circular and wherein the rings as recited in claim 15. Claims 2, 4-11, 14 and 13 depend on claims 1 and 12, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818